On Appellees’ Second Motion for Eehearing.
In the concluding paragraph of an opinion rendered herein April 16, 1019, upon rehearing, we held that so much of the fund as was employed by the appellee IT. H. Shear in effecting a composition with the general creditors of the Farmers’ & Ginners’ Cotton Oil Company, which was immediately derived from the sale of the Elroy gin, the rental upon the gin properties for the season of 1916-1917, and the insurance money collected on account of the destruction of what is referred to in the record as the “Sprinkle gin property,” should be deducted from the amount to be paid by appellant in redemption of the several properties to which we have held his right of redemption extended.
[16] The conclusion was based upon the finding of the trial court, as we understood it, that appellee Shear, under an agreement with the Farmers’ & Ginners’ Cotton Oil Company, was to advance personally the $10,-000 necessary to effect a composition with the corporation’s unsecured creditors. Upon further consideration of all the agreements of the parties relative to this undertaking, we are of the opinion that the agreement, whereby the appellee H. H. Shear was to make the advancement called for, was one primarily between the original lienholders and himself, rather than the corporation. Such being the case, the fact that a portion of the fund paid by him to effect the composition was realized from the sources in question would not entitle appellant to have these amounts deducted from the sum he would be required to pay to effect a redemption of those properties which his purchase actually covered, since none of the gin properties, save that known as the “Sprinkle gin property,” was ever acquired. As to this particular property (the Sprinkle gin property), it is shown that the same was destroyed by fire, and that the sum of $3,306.48 was realized on account thereof. A careful search of the record, however, fails to disclose whether this property was destroyed before or after the execution sales at which appellant purchased. Proof of the date of that event will determine whether or not appellant will be entitled to a credit or allowance on account of this item.
To the extent that this opinion modifies the opinions heretofore filed, the motion is sustained, and in all other respects it is overruled.
BEADY, J., disqualified, and not sitting.